DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, recites “a base attached to the vehicle body” which appears that it should recite - - a base attached to a vehicle body - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (JP 2018043695 A; “Oda”).




Oda discloses:
Regarding claim 1:
A parking brake control device (11), comprising: 
a base (13) attached to the vehicle body (pg. 2, “The sector 13 is a substantially flat plate-like member, and is fixed to a vehicle floor (not shown)”); 
a lever body (15) rotatable with respect to the base (pg. 2, “A lever body 15 is rotatably supported by the sector 13 via support pins P1 and P2”) and comprising a tubular handle portion (17; FIG. 2 depicts element 17 as having a tubular shape within which the spring 31 and rod 35 are located); 
a ratchet gear (39, 39A) formed on the base (pg. 2, “the ratchet 39 is fixed to the sector 13”; ratchet gear 39 is “formed” on the base insofar as it is “fixed to the sector 13”); 
a pawl (37) rotatable with respect to the lever body (pg. 3, “the pole 37 is rotatably supported via a support pin P3”; FIG. 3 depicts the pawl 37 being arranged to be rotatably mounted to the lever body 15) and engaging with the ratchet gear to regulate rotation of the lever body (pg. 3, “the pawl portion 37C of the pole 37 meshes with the tooth portion 39B of the ratchet 39, so that the position of the lever body 15 can be held”); 
a release knob (32) protruding from an end (at 35A; FIG. 8) of the handle portion; 
a compression coil spring (31) positioned inside the handle portion (FIG. 8 depicts spring 31 located in the handle portion 17), the spring having a first end (31L; FIG. 8) and a second end (31R; FIG. 8), wherein the compression coil spring at the first end urges the release knob outward of the handle portion (pg. 5, “Thereby, since the restoring force is generated in the compression coil spring 31, the release knob 19 is urged outward of the operation portion S”); and 
a release rod (35) inserted through the compression coil spring (FIG. 8 depicts the rod 35 going through the spring 31), with one end attached to the release knob (via end portion 35A; pg. 3, “The front end portion of the release rod 35 is accommodated in the accommodating portion 32A of the first knob member 32 together with the attachment projection 35A provided at the front end portion.”), and another end connected to the pawl (via end portion 35B; pg. 3, “The connecting projection 35B of the release rod 35 is engaged with the connecting hole 37B [of the pawl 37]”), wherein pushing in the release knob causes the release rod to rotate the pawl to disengage from the ratchet gear (pg. 3, “When the driver pushes the release knob 19, the release rod 35 moves to the pole 37 side, and the pole 37 moves in the clockwise direction of FIGS. 2 and 3, and the pawl portion 37Cof the pole 37 is ratchet. Since it is separated from the 39 tooth portions 39B, the driver can rotate the lever body 15.”), and wherein the compression coil spring presses at the second end against the side surface of the release rod (FIG. 8 depicts the end 31R as engaging the portion of rod 35 that has a relatively reduced thickness).
Regarding claim 2:
The parking brake control device of claim 1, wherein: the lever body comprises a spring holding portion (41; FIG. 8) on the inner surface of the handle portion (pg. 5, “The locking claw 41 is formed inside the operation portion S”) to support the second end of the compression coil spring (pg. 5, “The second end portion 31R of the compression coil spring 31 is locked by a locking claw 41”); and the release rod comprises an offset section having a length in a position facing the spring holding portion (FIG. 8 depicts a radially offset portion in the form of a reduced thickness portion that spans across the end 31R of spring 31), the offset section being offset in a direction away from the spring holding portion (the offset portion i.e. reduced thickness provides more radial clearance away from the spring holding portion 41), and the compression coil spring presses at the second end against the side surface of the offset section of the release rod (FIG. 8 depicts the end 31R as engaging the portion of rod 35 that has a relatively reduced thickness).
Regarding claim 3:
The parking brake control device of claim 2, wherein: the lever body comprises a pair of lever halves coupled together (FIG. 2-3 depict the halves 25, 27 arranged to couple together), the lever halves being divided in the rotation axis direction (FIG. 2-3 depict the halves 25, 27 being divided along the axis defined by rotation pin P1), one lever half comprising a first half-tube portion (25F; FIG. 3) and the other lever half comprising a second half-tube portion (27F; FIG. 3), the first and second half-tube portion together forming part of the handle portion (pg. 3, “When the first half 25 and the second half 27 are integrated in such a state, the front end 25F of the first half 25 and the frontend 27F of the second half 27 are formed. By overlapping, the front end of the lever body 15 is formed in a substantially cylindrical shape”); the spring holding portion is formed on an inner surface of the first half-tube portion (FIG. 3 depicts the spring holding portion 41 formed on the first half tube portion 25); and the offset section of the release rod is offset toward the second half-tube portion (the offset portion that faces the spring holding portion 41 is offset insofar as it is a portion of the rod 35 that has a reduced thickness that provides more radial clearance away from the spring holding portion i.e. in a direction toward the second half tube portion 27F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Matsubo et al. (WO 2018051560 A1; “Matsubo”).
FIGS. 2, 3, and 8 suggestively illustrates that the offset portion of the rod 35 has a different shape from the remaining portions of the rod i.e. non-cylindrical, and that the compression coil spring presses against the release rod at the offset portion (FIG. 8). However, Oda does not expressly disclose that the release rod comprises, at the offset portion, a first flat surface portion in the side surface, a recessed second flat surface portion opposite to the first flat surface portion, and two ridges in the side surface.
Matsubo teaches a release rod (35) comprises, at an offset portion (35Z), a first flat surface portion in a side surface (at reference number 35Z in FIG. 8), a recessed second flat surface portion opposite to the first flat surface portion (pg. 4, “the avoidance part 35Z is a substantially rectangular non-circular shape” thereby indicating that the surface opposite the first flat surface is also flat as well as recessed as can be seen in FIG. 4(a)), and two ridges in the side surface (see upper and lower ridge portions adjacent to the first flat surface at 35Z in FIG. 8) as a suitable shape/configuration for the offset portion (pg. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oda such that the release rod comprises, at the offset portion, a first flat surface portion in the side surface, a recessed second flat surface portion opposite to the first flat surface portion, and two ridges in the side surface, the compressing coil spring pressing against the release rod at the two ridges, as taught by Matsubo, as it is a suitable shape/configuration for the offset portion and as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the aforementioned shape/configuration of the offset portion is significant.  For example, paragraph [0038] states “the left side surface of the offset section 35Z of the release rod 35 may have upper and lower ridges 46U, 460 extending along the longitudinal direction of the release rod 35. The offset section 35Z may be formed into the shape of a generally flat plate by, for example, pressing the release rod 35 partly” (emphasis), which suggest that such shapes are optional and therefore not particularly significant.  At best, paragraph [0070], states that “the two vertically ( or circumferentially) arranged edges of the first flat surface 45A contact the inside of the end 31R of the compression coil spring 31 on the opposite side to the release knob 19 at two contact points. This configuration disperses and therefore relieve the load of the compression coil spring 31, and thereby reduces rubbing noise and wear of the offset section 35Z during operation of the release knob 19.”  However, paragraphs [0070]-[0071] contemplates a suitable alternative embodiment of the invention comprising a different shape/configuration of the offset portion (“however, in a another embodiment, either the first flat surface 45A or the second flat surface 45B may be press formed in an arc shape with a radius of curvature so as to project outward in the left-right direction. In this embodiment, the radius of curvature of the first flat surface 45A is preferably larger than the inner radius of the rearward end 31R of the compression coil spring 31.”) in which the compression coil spring presses against the release rod at an arc shape portion (at 51 in FIG. 9), thereby also indicating that the claimed configuration/shape is not particularly significant. Because the specification does not in particular convey that the shape/configuration is significant, this limitation does not amount to a patentable difference.
Oda as modified above further teaches the following:
Regarding claim 7 (continued):
The compression coil spring presses against the release rod at the two ridges (Oda as modified by Matsubo above would result in the spring pressing against the offset portion at the two ridges since the spring is curved and would thereby contact the ridges before contacting the first flat surface).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656